EXAMINER’S AMENDMENT 
Regarding Claim 7, Claims 1-6 as filed on 01/14/2021 in the “Claims” document are separated from Claim 7. The latter is listed on the first page of the Remarks filed on the same date. Claim 7 is hereby rejoined with Claims 1-6 without any further amendments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
Allowable Subject Matter
Claims 1 and 6 are allowed as amended. Claims 2-5 are allowed as originally presented, all dependent on Claim 1. Claim 7 is allowed as originally presented, dependent on Claim 6. The following is an examiner’s statement of reasons for allowance: as related to the amended independent Claims 1 and 6, an additional and updated search was conducted and no prior art was found to teach, or fairly suggest, “a metering device comprising a vacuum conveyor” (Claim 1) or “a means for eliminating phase shifting caused by changes in the modulus of elasticity of the substrate, the means for eliminating phase shifting is positioned between the printing station and the ink dryer” (Claim 6). It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HUAN H TRAN/Primary Examiner, Art Unit 2853